Title: Thomas Jefferson to John Barnes, 22 March 1814
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello Mar. 22. 14.
          Your favor of the 8th is recieved and I now return you mr Taylor’s letter,
			 but so unacquainted am I with every thing relating to stock that I am not able to m calculate the effect of converting Gl K’s bank shares into public stock, altho you have furnished me materials. I must therefore trouble you again to make out for me 2. statements, the 1st stating the market value of his principal in the Pensylvania bank, and the an average annual nett sum recieved on it including every thing & deducting costs; and 2dly what that principal sum converted into the new loan with the addition of the bonus, will amount to, and what nett sum he will recieve on that annually? from these two statements I shall be
			 enabled to judge what to do.I trouble you with a little commission for me with Genl Armstrong; and as it may be necessary to shew him my letter explaining it, I have written it separately from this. you will percieve that in it I ask you to refund to him a sum of 40. francs, about 8. or 10.D. paid for me in Paris in 1810, with any little additions attending it which I will replace to you in a remittance I have to make shortly to your place. be so good as to return me the French letter inclosed in that after shewing it to the General. ever & affectionately yours
          Th:
            Jefferson
        